—In an action to recover damages for personal injuries, the plaintiff appeals from an order of the Supreme Court, Richmond County (Sangiorgio, J.), dated June 28, 2001, which granted her motion to strike the defendants’ answers only to the extent of precluding each defendant from testifying or presenting any direct evidence with respect to certain items she demanded during discovery.
Ordered that the order is affirmed, with costs.
The sanction imposed by the Supreme Court constituted a provident exercise of its discretion. The plaintiff failed to show that the defendants acted intentionally or in bad faith in discarding evidence, or that she was prejudiced by the destruction of the evidence. Under these circumstances, striking the defendants’ answers would have been inappropriate (see Knightner v Custom Window & Door Prods., 289 AD2d 455). Altman, J.P., Feuerstein, Friedmann, Schmidt and Townes, JJ., concur.